Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 2 is objected to because of the recitation of “said pin” in line 4 and should be “said clamping pin” to avoid confusion with the now recited second pin in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyo Kiki Co Ltd (JP 2013007186 hereinafter “Sanyo”) in view of Asam et al. (US 7,703,812 hereinafter “Asam”).
In regard to claim 1, Sanyo discloses a coupling/uncoupling device of a multi-coupling device for a simultaneous connection of a plurality of hydraulic, electrical, and/or pneumatic lines (Fig. 5), comprising: 
a movable plate (Fig. 5, 10b); 
a fixed plate (Fig. 5, 10a), the movable plate and the fixed plate each supporting a plurality of quick semi-couplings (Fig. 5, plurality of couplings at E2, T2, and P2); 
a pair of planar elements (Fig. 5, pair of plates at 12 and 15 which are a pair of planar elements) each hinged on one side of the movable plate (Fig. 5, hinged at 63); and 
a safety locking device (Fig. 5, at 64) comprising a trigger (Fig. 5, ring 67) adapted to be operated by a user (Fig. 5, 67 can be operated by a user using their finger or fingers to pull it) and associated with one of said planar elements in a translatable manner (Fig. 5, at 64 is associated with the planar element at 12 and at least in a translatable manner such that it is attached to the plate similar to the applicant’s invention); and 
a lever (Fig. 5, lever 12) adapted to be operated by the user (Fig. 5) and connected to one of said planar elements (Fig. 5), said lever having a handle (Fig. 5, 
wherein said trigger of said safety locking device is slidingly associated with a first planar element (Figs. 5 and 12, 64 is slides by the spring as shown in Fig. 12 when a user pulls on 67 and associated with the first planar element at 12) of said pair of planar elements connected to said lever, said trigger and said handle of said lever being mutually positioned so that the user is enabled to grip the handle with a palm of the user’s hand and operate said trigger with the user’s fingers of the same hand (Fig. 5, a user’s palm is capable of gripping 12b and extending their finger or fingers of the same hand to operate the ring 67),
wherein said trigger comprises a first portion (Fig. 12, portion at 67 is at least a first portion) adapted to be operated by the user with one finger (Fig. 12, 67 can be operated by a user with one finger) and projecting outward from said first planar element (Fig. 12, at 67 projects outward from 12), and a second pin portion (Fig. 12, at 64) projecting from said planar element toward an inside of the coupling/uncoupling device (Fig. 12, pin portion at 64 projects from the planar element 12 toward the inside such that it is on the side of 12 that faces the coupling), and 
the trigger has a cylindrical portion (Fig. 12, 64 is cylindrical and ends with a ring 67) and an adjacent inner disc corresponding to the first planar element (Fig. 12, annular component that houses the spring 65 is at least a disc such that it is annular and has a bore).

In the related field of quick couplers in hydraulic systems, Asam teaches a pre-tensioned latching element (Fig. 11, 50) with a disc at an end (Fig. 11, end of 50 has a disc shape) as a safety for a locked position until a user manually actuates the latching element to unlock (In 10:31-41 discloses manual actuation to decouple the coupler which is a similar function to the pre-tensioned ring 67 of Sanyo).
 It would have been obvious to one of ordinary skill in the art to have modified the configuration of a ring 67 of Sanyo to be a disc shape for a user to pull with their finger or fingers in order to have the advantage of ease of manufacturing a single component with an integral disc or knob shape as shown by Asam in Fig. 11. 
Additionally, a change in shape of a prior art device is a design consideration within the level of one having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, knob and disc shapes for a user to pull are well known designs for a person to use their fingers to pull such as for doors and cabinets which is applied in the prior art Asam that utilizes a knob shape for a user to pull a pin in and out.
In regard to claim 2, Sanyo discloses the coupling/uncoupling device according to claim 1, wherein each of said planar elements has an eccentric guide (Fig. 5, at 12a for each planar elements are at least guides) configured to receive a clamping pin (Fig. 5, pin at 51) provided on said fixed plate (Fig. 5, 51 is provided on 10a) so that an action of said eccentric guide or groove on said pins causes a nearing of the movable plate to .  

Allowable Subject Matter
Claims 6-11 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Changes to the specifications are accepted.

Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that an operator would be unable to actuate lock pin 64 of Sanyo with the same hand operating the handle 12b because the operator’s hand would become positioned before the front face of the device and could not reach lock pin 64, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, 
It is also noted that the applicant’s argument regarding the trigger is I-shaped as presented in claim 1, however, claim 1 does not recite the shape of the trigger being I-shaped. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679